Case 1:11-cv-00691-LAK-RWL Document 2424 Filed 12/17/19 Page 1of1

THE LAW OFFICES OF

ANDREW J. FrRiscH, PLLC

ONE PENN PLAZA
58rd FLOOR
NEW YORK. NEW YORK 10119
(212) 285-8000
FAX: (646) GO4-0352

December 17, 2019

By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Steven Donziger, et al.;
Criminal Docket No. 19-561 (LAP);
Civil Docket Number 11-0691
Dear Judge Preska:
On behalf of Steven Donziger in the above-referenced case, I write to advise the
Court that Mr. Donziger hereby withdraws his motion for reconsideration (Doc 39) of the Court’s
denial of his application for modification of the conditions of his release.
Respectfully submitted,
/s/
Andrew J. Frisch

ce: Rita Glavin

WWW.ANDREWFRISCH.COM
